DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.

	Applicant argues at page 8:

    PNG
    media_image1.png
    291
    642
    media_image1.png
    Greyscale

In response, the examiner notes that the Office action states at pages 5-6 that Utz “is not relied upon as explicitly disclosing that the floor is configured to hold a second DUT clamp, and that the loading plate 20 is held by the second DUT clamp”, that “[o]ne of ordinary skill in the art would nonetheless recognize the advantage of providing some type of mechanical and/or electrical integration means (e.g., screws, bolts, anchors, electrical connectors/plugs) for mechanically/electrically integrating the loading plate 20 with the floor so that the loading plate 20 is not inadvertently moved during testing and so that the requisite electrical power may be supplied to the loading plate 20,” and that “[i]t would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz such that Utz’s testing plane in the form of a floor is configured to hold a second DUT clamp (e.g., screws, bolts, anchors, electrical connectors/plugs) and such that the loading plate 20 is held by the second DUT clamp” because “mechanically/electrically integrating the loading plate 20 with the floor so that the loading plate 20 is not inadvertently moved during testing and so that the requisite electrical power may be supplied to the loading plate 20 may be realized.”  Applicant’s remarks do not respond to this rationale for modifying Utz such that the floor is configured to hold a second DUT clamp, and that the loading plate 20 is held by the second DUT clamp.  Further, the examiner notes that claim 1 does not require “a single device that integrates both mechanical fastening and electrical connection”, as applicant appears to contend.  Although claim 20 requires “the first and second DUT clamps each includes a connector configured to be electrically coupled with a device for testing”, the prior Office action provides a rationale at to why it would have been obvious to modify Utz to include this feature.  See Office action, pages 18-19.  Applicant’s remarks do not respond to this rationale.  Applicant’s arguments are therefore not persuasive.

	Applicant argues at page 9:

    PNG
    media_image2.png
    293
    660
    media_image2.png
    Greyscale

The examiner respectfully disagrees.  First, Utz does discloses that the secondary-side loading plate is a magnetic coil.  See Utz, paragraph 12, the secondary-side charging plate is an arrangement with at least one energy receiving coil.  Second, as discussed above, the prior Office action has provided a rationale as to why it would have been obvious to modify Utz such that Utz’s testing plane in the form of a floor is configured to hold a second DUT clamp (e.g., screws, bolts, anchors, electrical connectors/plugs) and such that the loading plate 20 is held by the second DUT clamp (see discussion above).  Applicant’s remarks do not respond to this rationale for modifying Utz.  Applicant’s arguments are therefore not persuasive.

	Applicant argues at page 10 regarding amended claim 20:

    PNG
    media_image3.png
    140
    637
    media_image3.png
    Greyscale


In response and as discussed below in connection with the rejection of claim 20, in Utz as modified, the power receiver coil is movable by the arm 61 while the power transmitter is fixed to the floor.  Utz nonetheless discloses in paragraph 37:
	According to this exemplary embodiment of the invention, it is possible to selectively move the charging plate 20 on the primary side relative to the charging plate 50 on the secondary side or vice versa, namely into a designated relative end position to one another, which corresponds to the charging position of an inductive, i.e. contactless, charging process.
In other words, Utz recognizes that one of the charging plate 20 on the primary side and the charging plate 50 on the secondary side can be moved, while the other one of the charging plate 20 on the primary side and the charging plate 50 on the secondary side remains stationary.  Accordingly, reversal of the charging plate 50 and loading plate 20 locations in the arrangement of Fig. 2 of Utz such that the loading plate 20 is movable by the robot arm 61 and such that the charging plate 50 is stationary on the floor is not regarded as a patentable distinction in light of Utz’s disclosure in paragraph 37 and the knowledge of one of ordinary skill in the art.  Therefore, to the extent that there is a difference between Utz’s positioning in Fig. 2 of the charging plate 20 on the primary side and the charging plate 50 on the secondary side and the positioning of the power receiver coil and the power transmitter coil as set forth in claim 20, it is not a patentable difference in view of Utz’s disclosure paragraph 37 that relative positioning of the charging plate 20 on the primary side and the charging plate 50 on the secondary side can be realized by selectively moving either the charging plate 20 on the primary side and the charging plate 50 on the secondary side.  Applicant’s argument is therefore not persuasive.

	The examiner notes that applicant has not traversed the examiner’s assertions of Official notice set forth in the prior Office action.  See Office action, page 6, page 7, page 10, page 12, page 17.  Therefore, the officially-noticed facts are taken to be admitted prior art.  See MPEP 2144.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 10, line 6 “the probe” lacks antecedent basis, rendering the scope of the claim unclear.  Clarification is required.  Claims 11-13 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/192697 to Utz (Utz), a machine translation of which is appended to the reference included with this Office action.

	Regarding claim 1, Utz discloses an automated testing system for testing a wireless charging system, comprising:
	a mechanical arm configured to hold a first device-under-test (DUT) clamp (Utz, e.g., Fig. 2 and paragraphs 31, 33, robot arm 41 of robot 40, with robot arm 41 having a mechanical arm in the form of arm extension 42 holding measuring probe 44, e.g., a B-field probe; note that measuring probe 44 is necessarily held/retained on arm extension 42 by unspecified mechanical attachment means which is regarded as a first DUT clamp as claimed; in the alternative, Utz, e.g., Fig. 2 and paragraphs 33, 37-38, robot arm 61 of robot 60 holding secondary-side charging plate 50; note that secondary-side charging plate 50 is necessarily held/retained on robot arm 61 by unspecified mechanical attachment means which is regarded as a first DUT clamp as claimed);
	a testing device held by the first DUT clamp (see Utz as applied above, testing device in the form of measuring probe 44 or secondary-side charging plate 50);
	a testing plane configured to hold a loading plate (Utz, e.g., Fig. 2 and paragraph 32, testing plane in the form of floor on which loading plate 20 is disposed);
	a device-under-test held the testing plane (see Utz as applied above, device-under-test in the form of loading plate 20);
	a dock station connected to the mechanical arm (Utz, e.g., Fig. 2 and paragraph 33, base of robot 40 as shown in Fig. 2; see alternative application of Utz above, Utz, e.g., Fig. 2, base of robot 60 shown in Fig. 2); and
	a controller computer configured to control the mechanical arm and receive testing data (Utz, e.g., Fig. 1 and paragraphs 43, 45, central controller 115), wherein the testing device comprises a power receiver (RX) coil and is selected from a magnetic coil, a printed circuit board (PCB), a magnetic probe, and a mobile phone (see Utz as applied above, at least testing device in the form of secondary-side charging plate 50 includes a coil; see, e.g., Utz, paragraph 12, secondary-side charging plate is an arrangement with at least one energy receiving coil),
the device-under-test comprises a power transmitter (TX) coil (see Utz as applied above, device-under-test in the form of loading plate 20; also see Utz, paragraph 12, primary-side charging plate in the sense of the present invention is an arrangement with at least one energy transmission coil).

	Utz discloses that in known inductive charging arrangements, an energy-emitting charging plate may be integrated in an infrastructure area (e.g., a garage or a parking lot, embedded in a ground surface), and used to inductively transfer energy to a corresponding charging plate of the motor vehicle for charging the energy storage device (Utz, e.g., paragraph 3).  One of ordinary skill in the art would appreciate that in such arrangements the charging plate is electrically and mechanically integrated into the infrastructure, e.g., garage parking lot, ground surface.

	In the embodiment of Figs. 1-2, Utz discloses that the loading plate 20 is disposed on the floor (testing plane) as discussed above, but is not relied upon as explicitly disclosing that the floor is configured to hold a second DUT clamp, and that the loading plate 20 is held by the second DUT clamp.  One of ordinary skill in the art would nonetheless recognize the advantage of providing some type of mechanical and/or electrical integration means (e.g., screws, bolts, anchors, electrical connectors/plugs) for mechanically/electrically integrating the loading plate 20 with the floor so that the loading plate 20 is not inadvertently moved during testing and so that the requisite electrical power may be supplied to the loading plate 20.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz such that Utz’s testing plane in the form of a floor is configured to hold a second DUT clamp (e.g., screws, bolts, anchors, electrical connectors/plugs) and such that the loading plate 20 is held by the second DUT clamp.  In this way, mechanically/electrically integrating the loading plate 20 with the floor so that the loading plate 20 is not inadvertently moved during testing and so that the requisite electrical power may be supplied to the loading plate 20 may be realized.

	To the extent that one of ordinary skill in the art would not recognize the holding/retaining of the measuring probe 44 on arm extension 42 or the holding/retaining of the secondary-side charging plate 50 on robot arm 61 as implicitly requiring mechanical attachment means as discussed above, the examiner takes Official notice of the fact that the use of end effectors having electrical and mechanical connectors configured for interchangeably mating with corresponding electrical and mechanical connectors of robotic arms of the type disclosed by Utz was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., US 2011/0139752 to Carter, paragraph 61; also see US 4,620,362 to Reynolds, e.g., Fig. 1 and col. 3, line 60 to col. 4, line 62; also see US 2017/0057085 to Cookson et al., paragraph 24.  Therefore, in addition or in the alternative to the application of Utz as discussed above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz such that arm extension 42 and/or robot arm 61 includes a first device-under-test (DUT) clamp in the form of electrical and mechanical connectors configured to interchangeably mate with corresponding electrical and mechanical connectors of Utz’s measuring probe 44 and or secondary-side charging plate 50.  In this way, the advantage of probe/charging plate interchangeability can be obtained.

	Further to the discussion above relating to “the testing device comprises a power receiver (RX) coil and is selected from a magnetic coil, a printed circuit board (PCB), a magnetic probe, and a mobile phone” limitation, Utz discloses testing device in the form of measuring probe 44, which is a magnetic (B-field) probe.  Although Utz does not explicitly discloses that the measuring probe 44 is or includes a power receiver (RX) coil, the examiner takes Official notice of the fact that the use of coils for detecting the magnitude of a magnetic field was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Accordingly, recitation that the testing device comprises a power receiver (RX) coil in the form of a magnetic probe does not patentably distinguish over Utz when considered in light of the knowledge of one of ordinary skill.

	Regarding claim 2, Utz discloses wherein the mechanical arm is configured to move the first DUT clamp in x, y and z directions (see Utz as applied to claim 1, Utz, e.g., Fig. 2, robot arm 41 of robot 40, with robot arm 41 having a mechanical arm in the form of arm extension 42 holding measuring probe 44 is configured to move measuring probe 44 and its mechanical attachment means in x, y and z directions; also see alternative application of Utz in connection with claim 1, robot arm 61 of robot 60 holding secondary-side charging plate 50 is configured to move secondary-side charging plate 50 and its mechanical attachment means in x, y and z directions).  Utz is not relied upon as explicitly disclosing that the mechanical arm is configured to rotate the first DUT clamp in a [-180, 180] degree range about a center axis of the first DUT clamp.  The examiner takes Official notice of the fact that robotic arms having 6 degrees of freedom, e.g., the ability to pick up an object, lift it, move it horizontally and set it down in an x,y,z space while changing the object’s orientation along three axis (yaw, pitch and roll) were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the mechanical arm is configured to rotate the first DUT clamp in a [-180, 180] degree range about a center axis of the first DUT clamp does not patentably distinguish over Utz when considered in light of the knowledge of one of ordinary skill in the art.

	Regarding claim 3, Utz discloses wherein the testing plane is a flat plane horizontally positioned with a surface of the testing plane parallel to an x-y plane (see Utz as applied to claim 1, testing plane in the form of floor on which loading plate 20 is disposed is a flat plane horizontally positioned with a surface of the plane parallel to an x-y plane).

	Regarding claim 5, Utz discloses wherein a device-under-test is a magnetic coil (see Utz as applied to claim 1, loading plate 20 is a DUT and incudes a magnetic coil; also see Utz, paragraph 12).

	Regarding claim 6, Utz discloses wherein the controller computer further comprises a non-transitory computer-readable medium that stores program code to control testing processes, measure and analyze the testing data (Utz, e.g., paragraph 41; also see paragraphs 5-9, 22, 23, 26, 27).

	Regarding claim 7, Utz discloses further comprising an internal data line in the mechanical arm, wherein the first DUT clamp is configured to communicate with the controller computer through the internal data line (see Utz as applied above, e.g., Utz, Figs. 1-2 and paragraph 33, measuring probe 44 is in communication with downstream components, including central controller 115, via an internal data line of the mechanical arm in the form of arm extension 42 and unspecified mechanical attachment means holding/retaining measuring probe 44 on arm extension 42).

	Regarding claims 8-9, Utz as applied to claim 1 is not relied upon as explicitly disclosing wherein the first DUT clamp includes a plurality of hook-up wires configured to be coupled to the testing device (claim 8) and wherein the first DUT clamp includes a data connector for data exchanged between the testing device and the controller computer (claim 9).

	Utz’s measuring probe 44, e.g., a B-field probe (see paragraph 31) and Utz’s secondary-side charging plate 50 are electrical devices that generates data and are in electrical communication with other components, including central controller 115, via at least one electrical conductor.  The examiner takes Official notice that the use of electrical plugs/connectors/wires for establishing an electrical connection with an electrical device was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains in order to realize easy disconnection of the electrical device from an associated circuit for purposes of repair/replacement/interchangeability.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz such that the first DUT clamp includes a plurality of hook-up wires configured to be coupled to the testing device and such that the first DUT clamp includes a data connector for data exchanged between the testing device and the controller computer for at least the reason that this would provide easy disconnection of the electrical device (e.g., measuring probe 44 and/or secondary-side charging plate 50) from an associated circuit for purposes of repair/replacement/interchangeability.

	Regarding claim 15, Utz discloses wherein the first DUT clamp is configured to measure an output voltage Vout and an output current Iout of the RX coil and transfer measured signals to the controller computer (Utz, e.g., Fig. 1 and paragraph 32, power analyzer 30 is provided for recording primary-side and/or secondary-side electrical parameters (current, voltage and power) of the electrically or electromagnetically energized charging plates 20, 50; note in connection with the rejection of claim 1 modification of Utz such that arm extension 42 and/or robot arm 61 includes a first device-under-test (DUT) clamp in the form of electrical and mechanical connectors configured to interchangeably mate with corresponding electrical and mechanical connectors of Utz’s measuring probe 44 and or secondary-side charging plate 50 to obtain probe/charging plate interchangeability).

	Regarding claim 16, Utz discloses wherein a charging efficiency of the wireless charging system at a relative position between the TX coil and the RX coil is calculated and the relative position is controlled by the controller computer (e.g., Utz, paragraph 7; also see paragraphs 23-27, 41).  Utz is not relied upon as explicitly disclosing that the charging efficiency is calculated in accordance with

    PNG
    media_image4.png
    42
    106
    media_image4.png
    Greyscale
 
wherein Vin is an input voltage and Iin is an input current of the TX coil.  The examiner takes Official notice of the fact that determining the efficiency of a transformer (which is effectively formed by Utz’s loading plate 20 and secondary-side charging plate 50) as the ratio of measured output power to measured input power was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, calculation of charging efficiency as set forth in claim 16 does not patentably distinguish over Utz when taken in light of the knowledge of one of ordinary skill in the art.

	Regarding claim 20, Utz discloses an automated testing system for testing a wireless charging system, comprising:
	a mechanical arm configured to hold a first device-under-test (DUT) clamp, wherein the first DUT clamp holds a device-under-test comprising a power receiver coil (Utz, e.g., Fig. 2 and paragraphs 40-41, robot arm 61 of robot 60, with robot arm 61 having a mechanical arm in the form of arm extension holding secondary-side charging plate 50; note that secondary-side charging plate 50 is necessarily held/retained on arm extension by unspecified mechanical attachment means which is regarded as a first DUT clamp as claimed; note that secondary-side charging plate 50 includes a coil, see, e.g., paragraph 12);
	a testing plane configured to hold a testing device comprising a power transmitter coil (Utz, e.g., Fig. 2 and paragraph 32, testing plane in the form of floor on which loading plate 20 is disposed; note that loading plate 20 includes a coil, see, e.g., paragraph 12);
	a dock station connected to the mechanical arm (Utz, e.g., Fig. 2 and paragraphs 40-41, base of robot 60 as shown in Fig. 2); and
	a controller computer configured to control the mechanical arm and receive testing data (Utz, e.g., Fig. 1 and paragraphs 43, 45, central controller 115), wherein:
	the mechanical arm comprises an internal data line configured to be coupled to the device-under-test coupled by the first DUT clamp to allow the device-under-test to communicate with the controller computer (see Utz as applied above, e.g., Utz, Figs. 1-2 and paragraph 40-41, secondary-side charging plate 50 is in communication with downstream components, including central controller 115, via an internal data line of the mechanical arm in the form of arm extension holding secondary-side charging plate 50).

	Utz discloses that in known inductive charging arrangements, an energy-emitting charging plate may be integrated in an infrastructure area (e.g., a garage or a parking lot, embedded in a ground surface), and used to inductively transfer energy to a corresponding charging plate of the motor vehicle for charging the energy storage device (Utz, e.g., paragraph 3).  One of ordinary skill in the art would appreciate that in such arrangements the charging plate is electrically and mechanically integrated into the infrastructure, e.g., garage parking lot, ground surface.

	In the embodiment of Figs. 1-2, Utz discloses that the loading plate 20 is disposed on the floor (testing plane) as discussed above, but is not relied upon as explicitly disclosing that the floor holds a second DUT clamp, and that the second DUT clamp is stationary and holds the testing device.  One of ordinary skill in the art would nonetheless recognize the advantage of providing some type of mechanical and/or electrical integration means (e.g., screws, bolts, anchors, electrical connectors/plugs) for mechanically/electrically integrating the loading plate 20 with the floor so that the loading plate 20 is not inadvertently moved during testing and so that the requisite electrical power may be supplied to the loading plate 20.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz such that Utz’s testing plane in the form of a floor is configured to hold a second DUT clamp (e.g., screws, bolts, anchors, electrical connectors/plugs).  In this way, mechanically/electrically integrating the loading plate 20 with the floor so that the loading plate 20 is not inadvertently moved during testing and so that the requisite electrical power may be supplied to the loading plate 20 may be realized.

	Utz as modified above is not relied upon as explicitly disclosing that the first and second DUT clamps each includes a connector configured to be electrically coupled with a device for testing.  Utz’s secondary-side charging plate 50 and loading plate 20 are electrical devices that are in electrical communication with other components via at least one electrical conductor.  The examiner takes Official notice that the use of electrical plugs/connectors for establishing an electrical connection with an electrical device was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains in order to realize easy disconnection of the electrical device from an associated circuit for purposes of repair/replacement/interchangeability.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify Utz such that the first and second DUT clamps each include a connector configured to be electrically coupled with a device for testing for at least the reason that this would provide easy disconnection of the electrical device from an associated circuit for purposes of repair/replacement/interchangeability.

	In Utz as modified above, the examiner notes that the mechanical arm/first DUT clamp holds a power receiver coil instead of a power transmitter coil as required by amended claim 20, and that the testing plane/second DUT clamp holds a testing device comprising a power transmitter coil instead of a power receiver coil as required by amended claim 20.  In other words, in Utz as modified above, the power receiver coil is movable by the arm 61 while the power transmitter is fixed to the floor.  Utz nonetheless discloses in paragraph 37:
	According to this exemplary embodiment of the invention, it is possible to selectively move the charging plate 20 on the primary side relative to the charging plate 50 on the secondary side or vice versa, namely into a designated relative end position to one another, which corresponds to the charging position of an inductive, i.e. contactless, charging process.
In other words, Utz recognizes that one of the charging plate 20 on the primary side and  the charging plate 50 on the secondary side can be moved while the other one of the charging plate 20 on the primary side and  the charging plate 50 on the secondary side remains stationary.  Accordingly, reversal of the charging plate 50 and loading plate 20 locations in the arrangement of Utz such that the loading plate 20 is movable by the robot arm 61 and such that the charging plate 50 is stationary on the floor is not regarded as a patentable distinction in light of Utz’s disclosure in paragraph 37 and the knowledge of one of ordinary skill in the art.

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of US 2013/0285605 to Partovi (Partovi) and US 2017/0168101 to Inami et al. (Inami).

	Regarding claim 10, Utz discloses:
	a feeding power supply configured to supply an electrical current to the device-under-test (Utz, e.g., Fig. 1 and paragraph 31, wall charging station 4 supplying electrical current to loading plate 20);
and
	wherein the testing device is a probe (see Utz as applied to claim 1, e.g., Utz, Fig. 2 and paragraph 31, probe 44, e.g., a B-field probe).

	Utz as applied to claim 1 is not relied upon as explicitly disclosing:
	a testing instrument configured to receive and analyze the testing data, and communicate with the controller computer through a data cable; and
	an amplifier coupled with the probe and the testing instrument, and configured to amplify the testing data.

	Partovi discloses in connection with a wireless power transfer arrangement feeding the output of a magnetic field scanner to a spectrum analyzer in order to obtain a map of any stray unwanted emissions (Partovi, e.g., paragraph 258).  Inami discloses a testing instrument in the form of a spectrum analyzer configured to receive and analyze testing data, and communicate with a controller computer through a data cable, and an amplifier coupled with a probe and the spectrum analyzer, and configured to amplify the testing data (Inami, e.g., Fig. 1 and paragraphs 37-43, 61, testing instrument in the form of spectrum analyzer 20 receiving testing data from magnetic field probe 11 via a preamplifier 11, with the output of the spectrum analyzer being communicated to computation apparatus 30).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz to include a testing instrument configured to receive and analyze the testing data, and communicate with the controller computer through a data cable, and an amplifier coupled with the probe and the testing instrument, and configured to amplify the testing data.  In this way, in the manner disclosed by Partovi, a map of any stray unwanted emissions can be determined by Utz’s central controller 115, with the output of Utz’s probe 44 being suitably amplified in the manner disclosed by Inami.

	Regarding claim 11, Utz in view of Partovi and Inami discloses wherein the probe is an H-field strength probe configured to detect magnitude and frequency of magnetic fields generated by the device-under-test (see Utz in view of Partovi and Inami as applied to claim 10, e.g., Utz, Fig. 2 and paragraph 31, probe 44, e.g., a B-field probe, which is configured to detect magnitude and frequency of magnetic fields generated by the loading plate 20; also see paragraph 26).

	Regarding claim 13, Utz in view of Partovi and Inami discloses wherein the testing instrument is a spectrum analyzer configured to perform a spectrum analysis on the testing data to extract spectrum information of magnetic fields generated by the device-under-test (see Utz in view of Partovi and Inami as applied to claim 10).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of Partovi and Inami, and further in view of US 2013/0002275 to Min et al. (Min).

	Regarding claim 12, Utz in view of Partovi and Inami is not relied upon as explicitly disclosing wherein the probe is an H-field phase probe configured to detect phase information of magnetic fields generated by the device-under-test.  Min discloses a measuring system for measuring near electric and/or magnetic fields produced by a device under test that can be used to measure not only amplitude, but also phase, of near fields from the DUT, which can be an integrated circuit (IC), a printed circuit board (PCB) or any electronic device, module or system (Min, e.g., paragraph 18).  Min’s measurement probe may measure the phase of fields from the DUT (Min, e.g., paragraph 24).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the probe is an H-field phase probe configured to detect phase information of magnetic fields generated by the device-under-test does not patentably distinguish over Utz in view of Partovi, Inami and Min.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of US 2012/0306285 to Kim et al. (Kim).

	Regarding claim 17, Utz is not relied upon as explicitly disclosing a vector network analyzer configured to obtain S-parameters of the wireless charging system, wherein the vector network analyzer comprises two ports connected with the TX coil of the device-under-test and the RX coil of the testing device, respectively, the vector network analyzer is configured to transfer the S-parameters to the controller computer, and the controller computer is configured to extract a coupling coefficient from the S-parameters.  In related art, Kim at least suggests a vector network analyzer configured to obtain S-parameters of the wireless charging system, wherein the vector network analyzer comprises two ports connected with the TX coil and the RX coil respectively, and the subsequent calculation/extraction of a coupling coefficient based on the S-parameters (Kim, e.g., paragraphs 185-189).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz to include a vector network analyzer configured to obtain S-parameters of the wireless charging system, wherein the vector network analyzer comprises two ports connected with the TX coil of the device-under-test and the RX coil of the testing device, respectively, the vector network analyzer is configured to transfer the S-parameters to the controller computer, and the controller computer is configured to extract a coupling coefficient from the S-parameters.  In this way, the coupling characteristics between Utz’s loading plate 20 and secondary-side charging plate 50 can be determined and evaluated.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of Kim, and further in view of US 20170033610 to Borin (Borin).

	Regarding claim 18, Utz in view of Kim is not relied upon as explicitly disclosing wherein the testing device further comprises a ferrite sheet attached to the RX coil or the device-under-test comprises a ferrite sheet attached to the TX coil.  Borin discloses incorporation of a ferrite sheet underneath a transmit coil and/or above a receive coil for the purpose of preventing degradation of performance when parasitic items are placed above the receive coil and/or below the transmit coil (Borin, e.g., paragraph 3).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz in view of Kim such that the testing device further comprises a ferrite sheet attached to the RX coil or the device-under-test comprises a ferrite sheet attached to the TX coil in order to prevent degradation of performance when parasitic items are placed above the RX coil and/or below the TX coil in the manner disclosed by Borin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863